Title: To John Adams from Benjamin Rush, 10 April 1813
From: Rush, Benjamin
To: Adams, John



My dear friend,
Philadelphia April 10th: 1813.

I put the papers you sent me into the hands of Mr Carey. Some of them will be published in an Appendix to his history of the rise, and progress of the American Navy.—They shall all be returned to you in a few days.—
I rejoice with you in the 5th: Naval Victory of our Country. The year 1812 will I hope be immortal in the history of this World for having given the first Check to the overgrown power, and tyranny of Britain and France. Russia and the United States may now be hailed as the deliverers of the human race.
The loan is filled. Two Gentlemen Mr Parrish an Englishman and Mr Gerard a Frenchman subscribed for the Whole of the deficient firm, a few days ago. It would be nothing new in the history of War, if it Should be discovered years hence, that a part or the Whole of that  the money thus subscribed was the property of British Subjects, and of the french Government. I do not however think this probable. Both the Gentlemen are immensely rich, and possess respectable public and mercantile Characters. They moreover it is said represented many of the federal citizens of new York and Philadelphia who were afraid of being disowned by their party. had they subscribed in their own names.
Is the present, War a War for the Liberty of the  ocean between Britain and the United States, or for the power of the Union between the Southern and Eastern States?—It is Alas! conducted, and opposed, as this were the case.
My Son Ben returned to Us last Week by the Way of New York in good health, & fine Spirits much pleased with his Voyages, and grateful for his escapes from the plague in Smyrna, from Algerine pirates; and British Cruisers as well as from the dangers of the Sea. His details of what he has seen and heard, form every day the pleasantest part of the repasts of our table.
Adieu! my Dr: Old friend. Yours / truly

Benjn: Rush
PS Knowing that my time is Short, and the night of imbecillity of mind or of death is fast approaching,  I have sat down to prepare two small tracts for the press which have long been called for by my pupils.  One of them will contain the outlines or elements of my Specific Opinions in Medicine as far they relate to the nature of diseases. It will be accommodated to all Classes of readers—

